Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 03/03/2021. 
Claims 1-13 were presented for examination and pending. 

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10/17/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2022 and 03/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites several acronyms (such as TSCH, ASFN, ASN, etc) without first spelling them out. The acronym when first used should be spelled out. Similar issues exists with claims 6 for reciting RPL DAO.
Claim 1 also recites “transmission/reception result” in first limitation. This should be “transmission or reception result”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the second and third limitation both recite “a number of slot frames.” It is unclear if they are one of the same or different. 
Regarding claim 1, the third limitation recites “…to generate one integrated slot frame corresponding to a global slot frame size and record the same in an integrated slot frame table…” “the same” renders the claim indefinite, because it unclear what is recorded in the table. Is the same referring to the frame or the size of the frame? 
Regarding claim 1, the third limitation also recites “…generating one integrated slot frame… by referring to a link unicast slot frame table…” It is unclear what referring to entails in this limitation. For example, is it performing look up of some information, if so then what? By referencing the tables, what information is retrieved or why the tables are referenced is not recited, and therefore renders the claim indefinite as it is unclear what the terminology is intended to mean.
Regarding claim 1, although the claim is directed towards a device, the device comprises several components, such a routing information manager, a slot frame manager, a slot frame schedule determiner, etc. what constitutes this component is absent from applicant’s specification. As such, because the claim is device claim and device claims are distinguished by their structure, the claim is indefinite, because the structure for each component is not clear. 
Regarding claim 1, the fourth limitation recites “a TSCH MAC layer driver that operates after checking….” This limitation indicates timing of when the driver operates, but fails to describe the functions of the driver. 
Regarding claim 2, the claim fails to further limit claim 1. For example, it is unclear which particular element it is limiting. Similar issues exists with claims 3-9.
Regarding claim 8, it is unclear what function or variable “ID(s) or ID(r)” are. The claim does not define the elements. Similar issues exists with claim 9, which does not define LUCSfGlobal

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. 
Initially, the claim fails to fall into any of the four enumerated categories of 35 USC 101 as set forth above. 
Although the claim recites “a device”, the claim actually lacks the necessary physical articles/objects/elements/components/structure/hardware to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. 
Lack of disclosure for structure of these elements, i.e. manager, determiner or driver, the broadest reasonable interpretation of these elements can be software per se. As such, the device of claim 1 is directed towards software per se. For example, the IEEE dictionary defines driver as: 
“(1) The software that translates device-independent commands into device-specific commands. (C) 610.6-1991w
(2) The software responsible for managing low-level I/O operations for a particular hardware device or set of devices.
Contains all the device-specific code necessary to communicate with a device and provides a standard interface to the
rest of the system. See also: firmware device driver; operating
system device driver. (C/BA) 1275-1994
(3) A program that runs on the host and manages the sending
and receiving of information from the peripheral. The driver
utilizes the link level interface defined in this standard to communicate data between the application program and the peripheral personality. (C/MM) 1284-1994
(4) A software component that permits a system to control
and communicate with a peripheral device.”
In each of the case, the driver is defined as a software or program. Similarly, a routing information manager because it records information in a table appears to be a software. A slot frame manager and determiner similarly appear to be a software. As such, the claim fails to fall within a statutory category. They are, at best, functional descriptive material per se. See MPEP 2106.01. Each of claims 2-9 is similarly directed to software per se, since it fails to recite any hardware. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et. al. (US 2020/0259592 A1) – discloses aggregation of packets in TSCH based network. 
Jin et. al. (US 2020/0145897 A1) – discloses selecting a parent node for routing among plurality of nodes in a 6TiSCH network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466